OPINION OP THE COURT.
Municipal judges having now in cases of felonies and misdemeanors the same jurisdiction Which justices of the peace had formerly, and in view of the provisions of section 37 of the Code of Criminal Procedure, by which it is required that the commitment be signed by the judge, with his official title, and this essential requirement being lacking in the commitment issued for the imprisonment of the petitioner, the original of which has been produced by the warden of the mu-*329aicipal jail, the petition for his discharge is granted and it is hereby ordered that the petitioner, José Colón Márquez, be discharged from custody forthwith.

Granted.

Chief Justice Quiñones and Justices Hernández, Figue-ras, MacLeary and Wolf concurred.